                                           Case 3:20-cv-07758-JSC Document 8 Filed 03/25/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CORNELIUS LOPES,                                  Case No. 20-cv-07758-JSC
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE: MOTION TO FILE
                                                 v.                                        AMENDED COMPLAINT
                                   9

                                  10     KEVIN DELEON, et al.,                             Re: Dkt. No. 7
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Mr. Lopes’ motion to file an amended complaint. (Dkt. No. 7.) At this

                                  14   stage in the lawsuit, however, it appears Mr. Lopes does not require the Court’s permission for

                                  15   leave to file an amended complaint; he can amend it “as a matter of course.” See Fed. R. Civ. P.

                                  16   15(a)(1)(A) and (B). Accordingly, the Clerk is directed to file the Amended Complaint as a

                                  17   separate docket entry. It is Mr. Lopes’ responsibility to serve Defendants with the amended

                                  18   complaint.

                                  19          The Court notes that the motion is incorrectly addressed to Magistrate Judge Nathanael

                                  20   Cousins and the Superior Court of Santa Clara County. (Id. at 1.) Furthermore, the proposed

                                  21   amended complaint is 455 pages long and does not, as Federal Rule of Civil Procedure 8 requires,

                                  22   contain a short and plain statement of claims showing that Mr. Lopes is entitled to relief. (See

                                  23   Dkt. No. 7-1.)

                                  24          These are a few of the problems with Mr. Lopes’ motion and proposed amended

                                  25   complaint. (Dkt. No. 7.) Because Mr. Lopes is proceeding without representation by an attorney,

                                  26   the Court encourages Mr. Lopes to seek free assistance from the Northern District’s Legal Help

                                  27   Center, 450 Golden Gate Avenue, 15th Floor, Room 2796, San Francisco, CA 94102. In light of

                                  28   the ongoing COVID-19 pandemic, Mr. Lopes should make a telephone appointment by calling
                                           Case 3:20-cv-07758-JSC Document 8 Filed 03/25/21 Page 2 of 2




                                   1   (415) 782-8982. He may also consult the Northern District’s Pro Se Handbook, available online

                                   2   through the Northern District’s website.

                                   3          This Order disposes of Dkt. No. 7.

                                   4          IT IS SO ORDERED.

                                   5   Dated: March 25, 2021

                                   6

                                   7
                                                                                                JACQUELINE SCOTT CORLEY
                                   8                                                            United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
